
	

114 HR 4889 RH: Kelsey Smith Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 450
		114th CONGRESS
		2d Session
		H. R. 4889
		[Report No. 114–580]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Yoder (for himself, Ms. Jenkins of Kansas, Mr. Cleaver, and Mr. Pompeo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			May 23, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 23, 2016
		
		
			
		
		A BILL
		To amend the Communications Act of 1934 to require providers of a covered service to provide call
			 location information concerning the telecommunications device of a user of
			 such service to an investigative or law enforcement officer in an
			 emergency situation involving risk of death or serious physical injury or
			 in order to respond to the user’s call for emergency services.
	
	
 1.Short titleThis Act may be cited as the Kelsey Smith Act. 2.Required emergency disclosure of call location information to law enforcementSection 222 of the Communications Act of 1934 (47 U.S.C. 222) is amended—
 (1)in subsection (d)— (A)in paragraph (4), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively;
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; (C)by striking Nothing in this section and inserting the following:
					
 (1)Permitted disclosuresNothing in this section; and (D)by adding at the end the following:
					
 (2)Required emergency disclosure of call location information to law enforcementNotwithstanding subsections (a), (b), and (c), at the request of an investigative or law enforcement officer, a provider of a covered service shall provide to such officer the call location information, or the best available location information, of a telecommunications device that is—
 (A)used to place a 9–1–1 call requesting emergency assistance; or (B)reasonably believed to be in the possession of an individual that the law enforcement officer reasonably believes is in an emergency situation that involves the risk of death or serious physical harm to the individual.
 (3)Hold harmlessNo cause of action shall lie in any court nor shall any civil or administrative proceeding be commenced by a governmental entity against any provider of a covered service, or its directors, officers, employees, agents, or vendors, for providing in good faith call location information or other information, facilities, or assistance in accordance with paragraph (2) and any regulations promulgated under such paragraph.; 
 (2)in subsection (f)(1), by striking subsection (d)(4) and inserting subsection (d)(1)(D); and (3)in subsection (h), by adding at the end the following:
				
 (8)Covered serviceThe term covered service means— (A)a commercial mobile service (as defined in section 332); or
 (B)an IP-enabled voice service (as defined in section 7 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b)).
 (9)Investigative or law enforcement officerThe term investigative or law enforcement officer has the meaning given such term in section 2510 of title 18, United States Code..   May 23, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 